Citation Nr: 1753180	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disability as a result of asbestos exposure, to include chronic obstructive pulmonary disease (COPD) stage II and upper respiratory infection, and residuals thereof.

2.  Entitlement to service connection for right knee degenerative joint disease (DJD).  

3.  Entitlement to service connection for thoracolumbar degenerative disc disease (DDD) and osteoarthrosis of the lumbar spine (claimed as back disability).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1966 to November 1970 and June 1971 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for a respiratory disability as a result of asbestos exposure, to include COPD and upper respiratory infection is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee injury in service was acute and resolved without residual pathology; a chronic right knee disability was not manifested in service, arthritis of the right knee was not manifested in the first post-service year, and his current right knee disability is not shown to be related to his service or injury therein.

2.  Resolving all reasonable doubt in the Veteran's favor, a back disability had its onset in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee DJD have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain disabilities, including arthritis, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee DJD

The Veteran contends his right knee disability is related to his military service.  Service treatment records show that in June 1968 the Veteran was involved in a motor vehicle accident and sustained abrasions to his right knee.  In December 1974 he was seen inservice at the orthopedic clinic for sub-patella pain of the left knee.  Examination showed some patellofemoral crepitus bilaterally.  The impression was possible chondromalacia, no internal derangement of the knee [neither left nor right knee was specified].  His March 1987 retirement medical examination report noted moderate subpatellar crepitus of the left knee; there was no mention of any right knee abnormalities at that time.

At his March 2010 VA joints examination, the Veteran reported he injured his right knee playing football while stationed in Germany; he sought medical attention and was kept off the football team.  He stated that the knee pain from that incident resolved but subsequently returned some time in 1994/1995; and he again sought medical attention.  He stated he was diagnosed with bilateral knee DJD by a doctor at Mount Vernon orthopedic center (there were no records available for review).  He reported having a right knee replacement five weeks earlier; and was doing postoperative physical therapy.  He complained of postoperative pain and stiffness.  He also reported he was involved in a motorcycle accident in 1968 and was treated for right knee abrasions and denied any residuals of that.  The examiner noted that review of service treatment records revealed that there was one mention of right knee abrasions from May 1968 that was treated conservatively.  There was no further mention of a right knee disability.  X-rays of the right knee showed no bone or joint abnormality.  The diagnosis was right knee DJD.  The examiner opined that the Veteran's right knee disability was not related to the right knee abrasions he sustained during military service.  The examiner noted that the Veteran reported total resolution of the right knee abrasions, and there was no medical record evidence to indicate he had any other right knee disorder during military service.  

Based on review of the above, the Board finds that the criteria for establishing entitlement to service connection for right knee DJD have not been met.  Although service treatment records show treatment for right knee abrasions, the evidence shows that injury was acute and resolved with no residual pathology (as reflected by the Veteran's statement that no residuals resulted from that injury and no mention of right knee abnormalities on his retirement medical examination).  There is also no competent evidence that the Veteran had right knee arthritis shown in the first year following his retirement from service.  The Veteran stated he was diagnosed with bilateral knee DJD by a doctor at Mount Vernon orthopedic center.  This is not competent evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As there is no evidence that right knee DJD became manifested in service and persisted or that right knee arthritis was manifested in the first postservice year, service connection for right knee DJD is not warranted.  

The evidence does not show the Veteran reported he sought treatment for his knees immediately or soon after service, and continuity of right knee complaints and/or symptoms since onset in service is not shown.  The Veteran mentioned that he sought treatment sometime in 1994/1995 when right knee symptoms (from a football injury in service) resurfaced.  This was 7 years after his retirement from military service and is evidence against continuity of right knee symptomatology.  Thus, service connection for right knee DJD based on continuity (under 38 C.F.R. § 3.303(b)) is not warranted.

In the absence of a showing of chronic disability in service or of continuity of complaints following onset and or injury in service, whether a current right knee disability (such as arthritis) is related to remote service or injury therein becomes a medical question, beyond the scope of lay observation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis is shown by x-rays).  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a knee disability requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether right knee DJD was caused by or is otherwise related to his military service.  See Jandreau, 492 F.3d at 1377.  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  

There is no competent evidence in the record that relates the Veteran's right knee DJD to his service or injury therein.  The Veteran has not submitted any such evidence, and the March 2010 VA medical opinion that directly addresses the matter of a nexus between the Veteran's right knee disability and service is against his claim.  The March 2010 VA joints examination report reflects familiarity with the factual record, and includes a rationale that cites to supporting factual data.  Because there is no competent evidence to the contrary, it is persuasive.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the appeal seeking service connection for right knee DJD must be denied.

Back Disability

The evidence of record supports that the Veteran's current back disability is causally related to his military service.  His service treatment records show that in September 1981 he received emergency care and treatment for low back strain after lifting a heavy piece of plexiglass five days earlier.  The prescribed treatment was pain medication and bedrest.  His March 1987 retirement medical history report notes he had recurrent back pain.  Since the time of the back injury in service he has continued to have back pain.  A VA examiner in December 2009 diagnosed DDD of the thoracolumbar spine.  The March 2010 VA examiner diagnosed osteoarthrosis of the lumbar spine and opined that it is less likely than not related to the Veteran's lumbar strain noted in service.  The Board acknowledges the negative nexus opinion proffered by the May 2010 VA examiner, but find the statements of the Veteran regarding the inservice back injury and the onset of back symptoms therefrom and his symptoms since service to be competent and credible.  See Layno, 6 Vet. App. at 470; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for thoracolumbar degenerative disc disease and osteoarthrosis of the lumbar spine (claimed as back disability) is warranted.  This claim is thus granted in full.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for right knee DJD is denied.

Service connection for thoracolumbar DDD and osteoarthrosis of the lumbar spine (claimed as back disability) is granted.


REMAND

Given the evidence of record demonstrating treatment during service for pharyngitis, sinusitis and upper respiratory infection, and postservice COPD, the Board has merged these issues to include all currently diagnosed respiratory conditions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Additionally, given the evidence of pharyngitis, sinusitis and upper respiratory infection during active duty service, the Board will also consider whether any of the Veteran's current respiratory disabilities are residuals of his in-service respiratory symptom treatment. 

Chest x-rays in March 1987 shows calcified granulomas projected in the left lung field (which could possibly be a residual of the Veteran's inservice respiratory symptoms.  He also reported having a daily cough with intermittent white sputum since approximately 1986-1987.

The Veteran was afforded VA respiratory examinations in December 2009 and March 2010.  Pulmonary function tests (PFTs) in December 2009 showed moderately sever obstructive airflow.  Overall the PFT is compatible with GOLD [Global Initiative for Chronic Obstructive Lung Disease (guidelines)] stage II COPD.  The diagnosis was COPD, stage II.  The March 2010 VA examiner noted that COPD is not related to the Veteran's inservice chest x-ray findings, such as granulomas, which are calcifications.  The examiner found that chest x-ray findings are more likely than not secondary to the Veteran's tobacco use.  It does not appear that the examiner has considered the Veteran's in-service experience of episodes of frequent respiratory symptoms (which occurred primarily from the mid to late 1970s and early 1980s).  Accordingly, a remand is required to afford the Veteran a new examination and to determine if his respiratory disorder diagnosed during the period of the claim began in or is etiologically related to his active duty service, to include as due to residuals of his in-service respiratory diagnoses.  

The case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records and associate them with the Veteran's record.

2.  The AOJ should afford the Veteran a VA respiratory  examination to determine the nature and etiology of all diagnosed respiratory disorders found during the period on appeal. 

All indicated diagnostic testing should be accomplished, to include PFTs.  The examiner must be provided with and review the Veteran's record, to include a copy of this remand.  The examiner must also elicit from the Veteran a full history of the onset and severity of his symptoms and record this in the examination report.

(a) Please identify (by diagnosis) each respiratory disability shown.

(b) With regard to each separately diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that the respiratory disorder began in or is etiologically related to the Veteran's active duty service, to include as due to residuals of respiratory disorders documented in the Veteran's service treatment records.

In providing the opinion, the examiner must consider and discuss the Veteran's lay statements regarding the symptoms he experienced during and since service, as well as his aforementioned records of treatment in service. 

The examiner must provide a detailed explanation for the opinion provided.  

3.  Thereafter, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


